Citation Nr: 0405686	
Decision Date: 03/03/04    Archive Date: 03/11/04

DOCKET NO.  02-01 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence to reopen a claim of basic 
eligibility for VA disability benefits has been received.


REPRESENTATION

Appellant represented by:	Guadalupe N. Padua, agent


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

This appeal arises from the RO's May 2001 decision denying 
the appellant basic eligibility for VA disability benefits on 
the grounds that he did not have qualifying service as a 
veteran, for VA purposes.

In September 2003, the appellant and his daughter testified 
at a Board of Veterans' Appeals (Board) hearing before the 
undersigned Veterans Law Judge at the Manila RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.	By decision of December 1993, the RO denied basic 
eligibility for VA disability benefits because the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, 
in the service of the Armed Forces of the U.S.

2.	Evidence submitted since the RO's December 1993 decision 
does not bear directly and substantially upon the 
specific matter under consideration, is cumulative of 
previously-submitted evidence, and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final December 1993 RO decision 
which denied basic eligibility for VA disability benefits is 
not new and material, and the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a), 20.1103 (as in effect prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of Chapter 51, Title 38, U.S. Code concerning the 
notice and assistance to be afforded claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (now codified as amended at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)).  

Unlike many questions subject to appellate review, the issue 
of whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for VA disability 
benefits has, by its very nature, an extremely narrow focus.  
The RO, in its May 2001 letter notifying the appellant of the 
denial, and the July 2001 Statement of the Case (SOC) and 
January 2003 Supplemental SOC, set forth the law and facts in 
a fashion that clearly and adequately explained the basis of 
its decision.  

The appellant has been advised that his service must be 
certified as qualifying by the appropriate military 
authority.  He has neither submitted nor made reference to 
any service department records which would tend to establish 
that he had qualifying service.  It appears clear, therefore, 
that there are no outstanding records or other evidence that 
could serve to reopen the claim.  

The Board believes that all facts relevant to determining 
whether or not the appellant had qualifying service as a 
veteran have already been gathered, and that, under these 
facts, there is no basis in the law and regulations for 
providing the benefits he seeks.  

In essence, the Board believes that this case remains one in 
which the law, and not the evidence, is dispositive.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, 
where there is no reasonable possibility that providing 
additional assistance would aid in substantiating a claim, 
the VA is not required to take any further action to assist a 
claimant.  38 U.S.C.A. § 5103A(a).

Accordingly, the Board finds that the VCAA assistance and 
notification requirements have been satisfied to the extent 
necessary in this case.

II.  Whether New and Material Evidence to Reopen a Claim of 
Basic Eligibility for VA Disability Benefits Has Been 
Received

The appellant is seeking to reopen a previously-denied claim 
of basic eligibility for VA disability benefits.  He contends 
that he had qualifying military service during World War II.  
He claims that he was a member of the 3rd Rifle Platoon, Z 
Company, 6th Battalion, 3rd Pangasinan Regiment, PTMD.  He 
also claims that he had qualifying guerrilla service.

As noted above, the appellant's claim was previously 
considered and denied by the RO in December 1993; although 
notified of the denial, he did not appeal it.  This appeal 
arises from a subsequent attempt to reopen the claim; hence, 
the laws and regulations governing finality and reopening of 
previously-disallowed claims are pertinent to the matters 
currently under consideration.  

Because the appellant did not appeal the December 1993 
denial, that decision is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103.  If, however, new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the VA shall reopen the claim and review its 
former disposition.  38 U.S.C.A. § 5108.  Only evidence 
presented since the last final denial on any basis (either 
upon the merits of the case, or upon a previous adjudication 
that no new and material evidence had been presented) will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it contributed to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  In determining whether evidence 
is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

The Board notes that 38 C.F.R. § 3.156 was amended in 2001, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was filed prior to Aug. 
29, 2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  Accordingly, the Board 
will proceed to determine whether new and material evidence 
has been submitted to reopen the appellant's claim without 
regard to the amended version of 38 C.F.R. § 3.156(a).

Under the applicable criteria, basic eligibility for VA 
disability benefits is based on statutory and regulatory 
provisions which define an individual's legal status as a 
veteran of active military service.  38 U.S.C.A. §§ 101(2), 
101(24) (West 2002);   38 C.F.R. §§ 3.1, 3.6 (2003).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval, or air service 
during a period of war.  38 C.F.R. § 3.1(e).  

In addition, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
Armed Forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.40, 3.41 (redesignated from           38 C.F.R. §§ 3.8, 
3.9 in 66 Fed. Reg. 66,763, 66,767 (December 27, 2001)).  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203 (2003).

These regulations have their basis in statute at 38 U.S.C. § 
107(a) (West 2002).  See DeLa Pena v. Derwinski, 2 Vet. App. 
80 (1992), wherein the U.S. Court of Appeals for Veterans 
Claims upheld the constitutionality of 38 U.S.C. § 107(a) 
following the "reasoning and wisdom" of the U.S. Court of 
Appeals for the District of Columbia Circuit in Quiban v. 
VA., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as DD Form 214, Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service, and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service or the 
evidence submitted does not meet the regulatory requirements, 
the VA shall request verification of service from a service 
department.  38 C.F.R. § 3.203.  With respect to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla. 38 C.F.R. §§ 3.40, 3.41 (2003).  

Philippine veterans are not eligible for veterans' benefits 
unless a U.S. service department documents or certifies their 
service.  Soria v. Brown, 118 F. 3d 747, 749 (Fed. Cir. 
1997).  A service department determination as to an 
individual's service shall be binding and conclusive on the 
VA, which agency does not have the authority to alter the 
findings of the service department.  Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992). 

In December 1993, the RO determined that the appellant did 
not meet the criterion of "veteran" for the purpose of 
receiving VA disability benefits because he had no service as 
a member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the Armed Forces of 
the U.S.  As noted above, that decision is final.

At the time of the RO's December 1993 decision, the evidence 
of record included a November 1993 response from the U.S. 
Army Reserve Personnel Center (ARPERCEN) to a request for 
verification of the appellant's service by the RO.  In that 
response, ARPERCEN indicated that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
U.S. Armed Forces.  The evidence of record also included a 
1946 Philippine Army service certificate, and a 1980 
certificate from a records officer of the Philippine 
government, who was not associated with the U.S. military, 
which indicated that the appellant had served as a recognized 
guerrilla.

Since filing to reopen his claim, the appellant has submitted 
additional medical records and copies of Philippine 
government and military documents.  The Board finds, however, 
that these records are cumulative of previously-submitted 
evidence, and that they do not bear directly and 
substantially upon the specific matter under consideration, 
which is whether the appellant qualifies as a "veteran" for 
the purpose of receiving VA disability benefits.  
Specifically, these documents fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service, as they are not official documents of the 
appropriate U.S. service department.  Therefore, they may not 
be accepted by the Board as verification of claimed service 
for the purpose of receiving VA benefits.  For this reason, 
the Board concludes that these documents do not bear directly 
and substantially upon the specific matter under 
consideration, and are not so significant that they must be 
considered in order to fairly decide the merits of the claim.  

The record reflects that the RO noted in a January 2003 
memorandum that all pertinent information that was submitted 
by the appellant in regard to his purported service had once 
again been sent to the U.S. Army Reserve Personnel Command 
(formerly ARPERCEN).  The service department again certified 
that the appellant had no valid military service in the U.S. 
Armed Forces.  This evidence, although not cumulative or 
redundant, is adverse, and therefore, not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See Villalobos v. Principi, 3 Vet. App. 450 
(1992) (unfavorable evidence does not "trigger a reopening").

In short, the appellant, to date, has submitted no additional 
evidence that could serve to establish that he had valid, 
qualifying military service in the U.S. Armed Forces.  
Therefore, the Board finds that the additional evidence 
submitted as to this matter is merely cumulative of 
previously-submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  

Accordingly, the Board finds that new and material evidence 
has not been submitted, and the claim with respect to basic 
eligibility for VA disability benefits is not reopened.  
Thus, the benefit sought on appeal remains denied.


ORDER

New and material evidence not having been received, the claim 
of basic eligibility for VA disability benefits is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



